Exhibit 10.2

 

Execution Version

 

SUBSCRIPTION AGREEMENT

 

DFB Healthcare Acquisitions Corp.

780 Third Avenue

New York, NY 10017

 

Ladies and Gentlemen:

 

In connection with the proposed business combination between DFB Healthcare
Acquisitions Corp., a Delaware corporation (the “Company”), and AdaptHealth
Holdings, LLC, a Delaware limited liability company (“AdaptHealth”), the
undersigned desires to subscribe for and purchase from the Company, and the
Company desires to sell to the undersigned, shares of the Company’s Common Stock
(as defined below), on the terms and subject to the conditions contained
herein.  In connection therewith, the undersigned and the Company agree as
follows:

 

1.                                      Certain Definitions.  As used in this
Subscription Agreement, the following capitalized terms shall have the meanings
set forth below:

 

“Affiliate” means, with respect to a specified person, a person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified person.

 

“Available Cash” means the amount of cash and cash equivalents held by and
available to the Company, whether in or outside the Trust Account (as such term
is defined in the Company Charter), immediately prior to the consummation of the
Transaction, after giving effect to the aggregate amount (if any) (i) to be
disbursed from the Trust Account on account of Redeemed Shares to holders of
Common Stock and (ii) received from any other private sales of Company Stock
effected in connection with the consummation of the Transaction in accordance
with the terms of the Transaction Agreement, but before giving effect to any
other payments to be made by the Company in connection with the Transaction
(including any costs and expenses related to the Transaction) (but, for the
avoidance of doubt, without giving effect to the proceeds of the Purchased
Securities pursuant to this Subscription Agreement).

 

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company, as in effect on the date hereof.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

“Current Company Shares” means the two million five hundred thousand (2,500,000)
shares of Common Stock purchased by the undersigned in the Company’s initial
public offering.

 

“Purchased Securities” means that number of shares of Common Stock determined as
follows:

 

(i)                                     If the amount of Available Cash is Two
Hundred Million Dollars ($200,000,000) or less, then ten million (10,000,000)
shares; and

 

--------------------------------------------------------------------------------



 

(ii)                                  If the amount of Available Cash is more
than Two Hundred Million Dollars ($200,000,000), then that number of shares of
Common Stock (rounded up to the nearest whole number) equal to (A) Three Hundred
Million Dollars ($300,000,000) minus the amount of Available Cash, divided by
(B) Ten (10); provided that in no event will the number of Purchased Securities
be less than five million (5,000,000) shares.

 

“Redeemed Shares” means the total number of shares of Common Stock (if any) to
be redeemed by the Company as a result of the exercise of Redemption Rights (as
such term is defined in the Company Charter) by holders of Common Stock in
connection with the Transaction.

 

“Transaction” means the proposed business combination contemplated by the
Transaction Agreement.

 

“Transaction Agreement” means that certain Agreement and Plan of Merger, dated
as of the date hereof, by and among the Company, AdaptHealth, DFB Merger Sub
LLC, a Delaware limited liability company, Access Point Medical, Inc., a
Delaware corporation, Clifton Bay Offshore Investments L.P, a British Virgin
Islands limited partnership, BM AH Holdings, LLC, a Delaware limited liability
company, BlueMountain Foinaven Master Fund L.P., a Cayman Islands exempted
limited partnership, BMSB L.P., a Delaware limited partnership, BlueMountain
Fursan Fund L.P., a Cayman Islands exempted limited partnership, and AH
Representative LLC, a Delaware limited liability company, as the Company
Unitholders’ Representative, pursuant to which the parties thereto intend to
effect the Transaction on the terms and conditions set forth therein.

 

“Willful Breach” means a material breach that is a consequence of an act
undertaken by the breaching party with the knowledge (actual or constructive)
that the taking of such act would, or would be reasonably expected to, cause a
breach of this Subscription Agreement.

 

2.                                      Subscription; Commitment.

 

(a)                                 The undersigned hereby irrevocably
subscribes for and agrees to purchase from the Company, and the Company hereby
agrees to sell to the undersigned, the Purchased Securities for a purchase price
of $10.00 per share, on the terms and subject to the conditions provided for
herein.

 

(b)                                 The undersigned further hereby agrees that
it shall (i) continue to own, beneficially and of record, the Current Company
Shares through the time of the consummation of the Transaction, (ii) not
exercise its Redemption Rights with respect to any of the Current Company Shares
in connection with the Transaction and (iii) vote the Current Company Shares in
favor of the Transaction and the other proposals of the Company set forth in the
Proxy Statement (as defined in the Transaction Agreement).

 

3.                                      Closing.  The closing of the sale of
Purchased Securities contemplated hereby (the “Closing”) is contingent upon the
substantially concurrent consummation of the Transaction.  The Closing shall
occur immediately prior to the consummation of the Transaction.

 

2

--------------------------------------------------------------------------------



 

Upon (a) satisfaction of the conditions set forth in Section 4 of this
Subscription Agreement and (b) written notice from (or on behalf of) the Company
to the undersigned (the “Closing Notice”) that the Company reasonably expects
all conditions to the closing of the Transaction to be satisfied on a date that
is not less than three (3) business days from the date of the Closing Notice and
setting forth the number of Redeemed Shares (and the resulting amount of
Available Cash and number of Purchased Securities), the undersigned shall
deliver to the Company, at least one (1) business day prior to the closing date
specified in the Closing Notice (the “Closing Date”), the aggregate subscription
amount for the Purchased Securities (the “Purchase Price”), which shall be held
in escrow until the Closing pursuant to the terms of an escrow agreement to be
entered into by the undersigned, the Company and an escrow agent, by wire
transfer of United States dollars in immediately available funds to the account
specified by the Company in the Closing Notice. At the Closing, the Company
shall deliver (or cause the delivery of) the Purchased Securities in book entry
form to the undersigned or to a custodian designated by undersigned, as
applicable, as indicated below, and upon delivery of the Purchased Securities to
the undersigned, the Purchase Price shall be released from escrow automatically
and without further action by the Company or the undersigned.  In the event the
Closing does not occur on the Closing Date, the Company shall promptly (but not
later than one (1) business day thereafter) return the Purchase Price to the
undersigned.

 

4.                                      Closing Conditions.  The undersigned’s
obligation to acquire the Purchased Securities at the Closing is also subject to
the conditions that, on the Closing Date:

 

(a)                                 no suspension of the qualification of the
Common Stock for offering or sale, or of the Common Stock for trading, in any
jurisdiction, or initiation or threatening of any proceedings for any of such
purposes, shall have occurred;

 

(b)                                 all representations and warranties of the
Company and the undersigned contained in this Subscription Agreement shall be
true and correct in all material respects at and as of the Closing Date (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct in all respects at and as of that
specified date), and consummation of the Closing shall constitute a
reaffirmation by each of the Company and the undersigned of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date, but in each case without giving
effect to consummation of the Transaction;

 

(c)                                  no governmental authority shall have
enacted, issued, promulgated, enforced or entered any judgment, order, law, rule
or regulation (whether temporary, preliminary or permanent) which is then in
effect and has the effect of making consummation of the transactions
contemplated hereby illegal or otherwise restraining or prohibiting consummation
of the transactions contemplated hereby;

 

(d)                                 the Company’s shareholders shall have
approved the issuance of the Purchased Securities;

 

(e)                                  all conditions precedent to the Company’s
obligation to consummate closing of the Transaction, including the approval of
the Company’s shareholders, shall have

 

3

--------------------------------------------------------------------------------



 

been satisfied or, with the prior written consent of the undersigned, waived
(other than those conditions which, by their nature, are to be satisfied at the
closing of the Transaction);

 

(f)                                   since the date of this Subscription
Agreement, there shall have not occurred any Company Material Adverse Effect (as
defined in the Transaction Agreement);

 

(g)                                  the Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Subscription Agreement to be performed, satisfied or
complied with by it at or prior to the Closing;

 

(h)                                 the Transaction Agreement, other
subscription agreements and other related transaction agreements, if any, shall
not have been amended, waived by the Company or modified except with the prior
written consent of the undersigned;

 

(i)                                     the Company shall have taken all
necessary action to cause one individual designated by the undersigned to be
elected or appointed to the Company’s Board of Directors upon the consummation
of the Transaction;

 

(j)                                    the Company, the undersigned and the
other parties thereto shall have entered into the Registration Rights Agreement
(the “Registration Rights Agreement”), in substantially the form attached hereto
as Exhibit A, amending and restating that certain Registration Rights Agreement
dated as of February 15, 2018 by and among the Company, Deerfield/RAB Ventures
LLC (an affiliate of the undersigned) and the other investors party thereto;

 

(k)                                 the Company shall have delivered or shall
have caused to be delivered to the undersigned and its counsel, on or prior to
the Closing Date, such closing certificates as may be reasonably requested by
the undersigned, in form and substance reasonably satisfactory to the
undersigned; and

 

(l)                                     all required filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
applicable to the purchase of the Purchased Securities (the “HSR Filings”) shall
have been completed, and any applicable waiting period (and any extensions
thereof) applicable to the purchase of the Purchased Securities under the HSR
Act shall have expired or been terminated.

 

5.                                      Further Assurances.  At and after the
Closing, the parties hereto shall execute and deliver such additional documents
and take such additional actions as the parties reasonably may deem to be
practical and necessary in order to consummate the subscription as contemplated
by this Subscription Agreement.

 

6.                                      Company Representations and Warranties. 
The Company represents and warrants to the undersigned that:

 

(a)                                 The Company has been duly incorporated, is
validly existing and is in good standing under the laws of the State of
Delaware, with corporate power and authority to

 

4

--------------------------------------------------------------------------------



 

own, lease and operate its properties and conduct its business as presently
conducted and to enter into, deliver and perform its obligations under this
Subscription Agreement.

 

(b)                                 The Purchased Securities have been duly
authorized and, when issued and delivered to the undersigned against full
payment therefor in accordance with the terms of this Subscription Agreement,
the Purchased Securities will be validly issued, fully paid and non-assessable
and will not have been issued in violation of or subject to any preemptive or
similar rights created under the Company Charter and Company’s bylaws or under
the laws of the State of Delaware.

 

(c)                                  This Subscription Agreement has been duly
authorized, executed and delivered by the Company and is enforceable against the
Company in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

 

(d)                                 The execution, delivery and performance of
this Subscription Agreement (including the issuance and sale of the Purchased
Securities and the compliance by the Company with all of the provisions of this
Subscription Agreement and the consummation of the transactions contemplated
hereby) will be done in accordance with the Nasdaq marketplace rules and will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Company or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject; (ii) the provisions of
the organizational documents of the Company; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Company or any of its
properties that, in the case of clause (i) or this clause (iii), would have a
material adverse effect on the business, properties, financial condition,
stockholders’ equity or results of operations of the Company, the validity of
the Purchased Securities, or the legal authority or ability of the Company to
comply in all material respects with the terms of this Subscription Agreement (a
“Material Adverse Effect”).

 

(e)                                  There are no securities or instruments
issued by or to which the Company is a party containing anti-dilution or similar
provisions that will be triggered by the issuance of (i) the Purchased
Securities or (ii) the shares to be issued pursuant to any other subscription
agreement that have not been or will not be validly waived on or prior to the
Closing Date.

 

(f)                                   The Company is not in default or violation
(and no event has occurred which, with notice or the lapse of time or both,
would constitute a default or violation) of any term, condition or provision of
(i) the organizational documents of the Company, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, permit,
franchise or license to which the Company is now a party or by which the
Company’s properties or assets are bound or (iii) any statute or any judgment,
order, rule or regulation of any court or governmental

 

5

--------------------------------------------------------------------------------



 

agency or body, domestic or foreign, having jurisdiction over the Company or any
of its properties, except, in the case of clause (ii) and clause (iii), for
defaults or violations that have not had and would not be reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect.

 

(g)                                  The Company has not paid, and is not
obligated to pay, any brokerage, finder’s or other fee or commission in
connection with its issuance and sale of the Purchased Securities, including,
for the avoidance of doubt, any fee or commission payable to any stockholder or
affiliate of the Company.

 

7.                                      Subscriber Representations and
Warranties.  The undersigned represents and warrants to the Company that:

 

(a)                                 The undersigned is (i) a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act), in each case, satisfying the requirements set forth on Schedule
A, (ii) is acquiring the Purchased Securities only for its own account and not
for the account of others, and not on behalf of any other account or person, and
(iii) is not acquiring the Purchased Securities with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act (and shall provide the requested information on Schedule A following the
signature page hereto).  The undersigned is not an entity formed for the
specific purpose of acquiring the Purchased Securities.

 

(b)                                 The undersigned understands that the
Purchased Securities are being offered in a transaction not involving any public
offering within the meaning of the Securities Act and that the Purchased
Securities have not been registered under the Securities Act.  The undersigned
understands that the Purchased Securities may not be resold, transferred,
pledged or otherwise disposed of by the undersigned absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Purchased Securities shall contain a legend to such effect.  The undersigned
acknowledges that the Purchased Securities will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act.  The undersigned
understands and agrees that the Purchased Securities will be subject to transfer
restrictions and, as a result of these transfer restrictions, the undersigned
may not be able to readily resell the Purchased Securities and may be required
to bear the financial risk of an investment in the Purchased Securities for an
indefinite period of time.  The undersigned understands that it has been advised
to consult legal counsel prior to making any offer, resale, pledge or transfer
of any of the Purchased Securities.

 

(c)                                  The undersigned understands and agrees that
the undersigned is purchasing Purchased Securities directly from the Company. 
The undersigned further acknowledges that there have been no representations,
warranties, covenants and agreements

 

6

--------------------------------------------------------------------------------



 

made to the undersigned by the Company, or its officers or directors, expressly
or by implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

(d)                                 The undersigned’s acquisition and holding of
the Purchased Securities will not constitute or result in a non-exempt
prohibited transaction under Section 406 of the Employee Retirement Income
Security Act of 1974, as amended, Section 4975 of the Internal Revenue Code of
1986, as amended, or any applicable similar law.

 

(e)                                  In making its decision to purchase the
Purchased Securities, the undersigned has relied solely upon independent
investigation made by the undersigned. The undersigned acknowledges and agrees
that the undersigned has received such information as the undersigned deems
necessary in order to make an investment decision with respect to the Purchased
Securities.  The undersigned represents and agrees that the undersigned and the
undersigned’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as the
undersigned and such undersigned’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Purchased
Securities.

 

(f)                                   The undersigned became aware of this
offering of the Purchased Securities solely by means of direct contact between
the undersigned and the Company or a representative of the Company, and the
Purchased Securities were offered to the undersigned solely by direct contact
between the undersigned and the Company or a representative of the Company.  The
undersigned did not become aware of this offering of the Purchased Securities,
nor were the Purchased Securities offered to the undersigned, by any other
means.  The undersigned acknowledges that the Company represents and warrants
that the Purchased Securities (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

(g)                                  The undersigned acknowledges that it is
aware that there are substantial risks incident to the purchase and ownership of
the Purchased Securities.  The undersigned has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Purchased Securities, and the undersigned has
sought such accounting, legal and tax advice as the undersigned has considered
necessary to make an informed investment decision.

 

(h)                                 Alone, or together with any professional
advisor(s), the undersigned has adequately analyzed and fully considered the
risks of an investment in the Purchased Securities and determined that the
Purchased Securities are a suitable investment for the undersigned and that the
undersigned is able at this time and in the foreseeable future to bear the
economic risk of a total loss of the undersigned’s investment in the Company. 
The undersigned acknowledges specifically that a possibility of total loss
exists.

 

7

--------------------------------------------------------------------------------



 

(i)                                     The undersigned understands and agrees
that no federal or state agency has passed upon or endorsed the merits of the
offering of the Purchased Securities or made any findings or determination as to
the fairness of this investment.

 

(j)                                    The undersigned has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation.

 

(k)                                 The execution, delivery and performance by
the undersigned of this Subscription Agreement are within the powers of the
undersigned, have been duly authorized and, assuming the satisfaction of the
conditions to closing in Section 4 of this Subscription Agreement, will not
constitute or result in a breach or default under or conflict with any order,
ruling or regulation of any court or other tribunal or of any governmental
commission or agency, or any agreement or other undertaking, to which the
undersigned is a party or by which the undersigned is bound, and, if the
undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable.  The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms.

 

(l)                                     Neither the due diligence investigation
conducted by the undersigned in connection with making its decision to acquire
the Purchased Securities nor any representations and warranties made by the
undersigned herein shall modify, amend or affect the undersigned’s right to rely
on the truth, accuracy and completeness of the Company’s representations and
warranties contained herein.

 

(m)                             The undersigned is not (i) a person or entity
named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
or in any Executive Order issued by the President of the United States and
administered by OFAC (“OFAC List”), or a person or entity prohibited by any OFAC
sanctions program, (ii) a Designated National as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or
providing banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”).  The undersigned agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the undersigned is permitted to do so under applicable law.  If
the undersigned is a financial institution subject to the Bank Secrecy Act (31
U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of
2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), the undersigned maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.  To
the extent required, it maintains policies and procedures reasonably designed
for the screening of its investors against the OFAC sanctions programs,
including the OFAC List.  To the extent required, it maintains policies and
procedures reasonably designed to ensure that the funds held by the undersigned
and used to purchase the Purchased Securities were legally derived.

 

8

--------------------------------------------------------------------------------



 

(n)                                 The Purchase Price, together with the total
amount paid by the undersigned for the Current Company Shares, is less than the
maximum amount that the undersigned is permitted to invest in any one portfolio
investment pursuant to the terms of its organizational or governing documents or
otherwise. The undersigned has uncalled capital commitments or otherwise has
available funds in excess of the Purchase Price and all other unfunded
contractually binding equity commitments of the undersigned that are currently
outstanding.

 

(o)                                 To the extent required under the HSR Act,
the undersigned agrees to promptly following the date hereof make any required
HSR Filings and agrees to supply as promptly as reasonably practicable any
additional information and documentary material that may be requested pursuant
to the HSR Act and to take all other actions necessary, proper or advisable to
cause the expiration or termination of the applicable waiting periods under the
HSR Act as soon as practicable, including by requesting early termination of the
waiting period provided for under the HSR Act. Each party shall, in connection
therewith, use its commercially reasonable efforts to: (i) cooperate in all
respects with the other party or its affiliates in connection with any filing or
submission and in connection with any investigation or other inquiry, including
any proceeding initiated by a private person; (ii) keep the other party
reasonably informed of any communication received by such party or its
representatives from, or given by such party or its representatives to, any
governmental authority and of any communication received or given in connection
with any proceeding by a private person, in each case regarding the purchase of
the Purchased Securities; (iii) permit a representative of the other party and
their respective outside counsel to review any communication given by it to, and
consult with each other in advance of any meeting or conference with, any
governmental authority or, in connection with any proceeding by a private
person, with any other person, and to the extent permitted by such governmental
authority or other person, give a representative or representatives of the other
party the opportunity to attend and participate in such meetings and
conferences; (iv) in the event a party’s representative is prohibited from
participating in or attending any meetings or conferences, the other party shall
keep such party promptly and reasonably apprised with respect thereto; and (v)
use commercially reasonable efforts to cooperate in the filing of any memoranda,
white papers, filings, correspondence or other written communications explaining
or defending the purchase of the Purchased Securities, articulating any
regulatory or competitive argument, and/or responding to requests or objections
made by any governmental authority.

 

8.                                      Lock-Up.  The undersigned acknowledges
and agrees that, without the prior written consent of the Company, during the
period commencing on the Closing Date and continuing until the date that is nine
(9) months after the Closing Date, the undersigned shall not (a) sell, assign,
transfer (including by operation of law), incur any liens, charges, security
interests, options, claims, mortgages, pledges, proxies, voting trusts or
agreements, obligations, understandings or arrangements or other restrictions on
title or transfer of any nature whatsoever, dispose of or otherwise encumber
(each, a “Transfer”), (b) make any short sale of, grant any option for the
purchase of, or (c) enter into any hedging or similar transaction with the same
economic effect as a Transfer of, any of the Purchased Securities or Current
Company Shares. The Company may impose stop-transfer instructions and may stamp
each certificate representing the Purchased Securities with an appropriate
legend to enforce the provisions of the foregoing

 

9

--------------------------------------------------------------------------------



 

sentence. Any purported Transfer or other transaction in violation of this
Section 8 shall be null and void.

 

9.                                      Registration Rights.  The Company and
the undersigned, among the other parties thereto, shall enter into the
Registration Rights Agreement, substantially in the form attached as Exhibit A
hereto, in connection with the consummation of the Transaction contemplated by
the Transaction Agreement.

 

10.                               Securities Laws Matters.  Prior to or at the
Closing, the Company shall take all steps necessary to cause the acquisition of
the Purchased Securities contemplated hereby by the undersigned or any of its
assignees who is subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934 (the “Exchange Act”) with respect to the Company
to be exempt under Rule 16b-3 promulgated under the Exchange Act.

 

11.                               Use of Funds.  The Company shall use the
proceeds received in respect of the Purchase Price solely for the purposes of
consummating the Transaction (including costs and expenses associated
therewith), to subscribe for membership interests in AdaptHealth pursuant to the
terms of the Transaction Agreement, and for general corporate purposes in
furtherance of the business of the Company.

 

12.                               No Recourse.

 

(a)                                 Notwithstanding anything that may be
expressed or implied in this Subscription Agreement or any document or
instrument delivered in connection herewith, the Company, by its acceptance of
this Subscription Agreement, covenants, agrees and acknowledges that (a) no
person other than the undersigned and Company shall have any obligation
hereunder, (b) no recourse hereunder or under any documents or instruments
delivered in connection with this Subscription Agreement or the transactions
referenced herein (whether or not consummated) shall be had against any
Non-Recourse Party of the undersigned, whether by the enforcement of any
judgment or assessment or by any legal, equitable, investigative or arbitral
proceeding, or by virtue of any statute, regulation or other applicable law
(including common law), and (c) no personal liability whatsoever will attach to,
be imposed on or otherwise be incurred by any Non-Recourse Party of the
undersigned, for any obligations of the undersigned under this Subscription
Agreement or any documents or instruments delivered in connection with this
Subscription Agreement or the transactions referenced herein (whether or not
consummated) or for any Proceeding based on, in respect of, or by reason of such
obligations or by their creation, in each case whether based on contract, tort,
strict liability, other laws (including common law) or otherwise, and whether by
piercing the corporate veil, by a claim by or on behalf of a party hereto or
another person or otherwise.

 

(b)                                 For purposes of this Section 12,
“Non-Recourse Party” means with respect to the undersigned, its affiliates, and
its and their former, current and future directors, managers, trustees,
officers, employees, agents and affiliates (both direct and indirect), the
former, current and future, direct and indirect holders of any equity interests
or securities of the foregoing (whether such holder is a limited or general
partner, member, stockholder or otherwise), the former, current or future
assignees of the foregoing and the former, current or future directors,

 

10

--------------------------------------------------------------------------------



 

managers, trustees, officers, employees, agents, general or limited partners,
managers, members, stockholders, affiliates, controlling persons,
representatives or assignees of the foregoing (but in each case excluding (i)
the undersigned in its capacity as such, and (ii) the Company.

 

13.                               Termination.  This Subscription Agreement
shall terminate and be void and of no further force and effect, and all rights
and obligations of the parties hereunder shall terminate without any further
liability on the part of any party in respect thereof, upon the earliest to
occur of (a) the termination of the Transaction Agreement, (b) the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement, (c) if any of the conditions to Closing set forth in Section 4 of
this Subscription Agreement are not satisfied or waived on or prior to the
Closing and, as a result thereof, the transactions contemplated by this
Subscription Agreement are not consummated at the Closing and the Closing
nevertheless occurs, or (d) the satisfaction of the conditions to closing set
forth in Section 4 of this Subscription Agreement becomes impossible; provided
that nothing herein will relieve any party from liability for any Willful Breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify the undersigned of the
termination of the Transaction Agreement promptly after the termination of such
agreement.

 

14.                               Trust Account Waiver.  The undersigned
acknowledges that the Company is a blank check company with the powers and
privileges to effect a merger, asset acquisition, reorganization or similar
business combination involving the Company and one or more businesses or assets.
The undersigned further acknowledges that, as described in the Company’s
prospectus relating to its initial public offering dated February 15, 2018 (the
“Prospectus”) available at www.sec.gov, substantially all of the Company’s
assets consist of the cash proceeds of the Company’s initial public offering and
private placements of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
the Company, its public shareholders and the underwriters of the Company’s
initial public offering. For and in consideration of the Company entering into
this Subscription Agreement, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby waives with respect to the Purchased
Securities any and all right, title and interest, or any claim of any kind it
has or may have in the future, in or to any monies held in the Trust Account,
and agrees not to seek recourse against the Trust Account as a result of, or
arising out of, this Subscription Agreement.  Upon the consummation of the
Transaction and the disbursement of the funds contained in the Trust Account,
this Section 14 shall no longer have any force and effect.

 

15.                               Miscellaneous.

 

(a)                                 The undersigned acknowledges that the fact
that the Company is in discussions regarding the Transaction, including the
identity of AdaptHealth, constitutes material, non-public information and that
neither such information nor any information relating to the offering of the
Purchased Securities pursuant hereto (collectively, the “MNPI”) should be shared
with, or disclosed to, any individual or entity until such information has been
publicly disclosed. The Company acknowledges that immediately upon the issuance
of a press release, a

 

11

--------------------------------------------------------------------------------



 

SEC filing or other public disclosure of the MNPI, the MNPI shall not longer be
considered material, non-public information.

 

(b)                                 Neither this Subscription Agreement nor any
obligations hereunder nor any rights that may accrue to the undersigned
hereunder may be transferred or assigned without the prior written consent of
the Company; provided, that the undersigned may assign its rights hereunder in
whole or in part to any of its Affiliates; provided further, that any such
assignee shall be required, as a condition to receipt of any Purchased
Securities, to enter into a written agreement agreeing to be bound by the
restrictions contained in Section 8. For the avoidance of doubt, any such
assignment shall not relieve the undersigned of any of its obligations
hereunder. Any purported assignment of this Subscription Agreement in violation
of this Section 15(b) shall be null and void.

 

(c)                                  The Company may request from the
undersigned such additional information as the Company may deem necessary to
evaluate the eligibility of the undersigned to acquire the Purchased Securities,
and the undersigned shall provide such information as may reasonably be
requested, to the extent readily available and to the extent consistent with its
internal policies and procedures.

 

(d)                                 The undersigned acknowledges that the
Company and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement.  Prior
to the Closing, (i) the undersigned agrees to promptly notify the Company if any
of the undersigned’s acknowledgments, understandings, agreements,
representations and warranties set forth herein are no longer accurate and (ii)
the Company agrees to promptly notify the undersigned if any of the Company’s
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate.  The undersigned agrees that each purchase
by the undersigned of Purchased Securities from the Company will constitute a
reaffirmation of the acknowledgments, understandings, agreements,
representations and warranties herein (as modified by any such notice) by the
undersigned as of the time of such purchase.

 

(e)                                  Each of the Company and the undersigned is
entitled to rely upon this Subscription Agreement and is irrevocably authorized
to produce this Subscription Agreement or a copy hereof to any interested party
in any administrative or legal proceeding or official inquiry with respect to
the matters covered hereby.

 

(f)                                   Notwithstanding anything to the contrary
herein, all the covenants, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

 

(g)                                  This Subscription Agreement may not be
modified, waived or terminated except by an instrument in writing, signed by the
party against whom enforcement of such modification, waiver, or termination is
sought.

 

(h)                                 This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both

 

12

--------------------------------------------------------------------------------



 

written and oral, among the parties, with respect to the subject matter hereof. 
This Subscription Agreement shall not confer any rights or remedies upon any
person other than the parties hereto, and their respective successor and
assigns.

 

(i)                                     This Subscription Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person. Notwithstanding the foregoing, Non-Recourse
Parties shall be entitled to the benefits of, and shall have the right to
enforce, Section 12 of this Subscription Agreement.

 

(j)                                    Except as otherwise provided herein, this
Subscription Agreement shall be binding upon, and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns, and the agreements, representations,
warranties, covenants and acknowledgments contained herein shall be deemed to be
made by, and be binding upon, such heirs, executors, administrators, successors,
legal representatives and permitted assigns.

 

(k)                                 If any provision of this Subscription
Agreement shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Subscription Agreement shall
not in any way be affected or impaired thereby and shall continue in full force
and effect.

 

(l)                                     This Subscription Agreement may be
executed in one or more counterparts (including by facsimile or electronic mail
or in .pdf) and by different parties in separate counterparts, with the same
effect as if all parties hereto had signed the same document. All counterparts
so executed and delivered shall be construed together and shall constitute one
and the same agreement.

 

(m)                             The undersigned shall pay all of its own
expenses in connection with this Subscription Agreement and the transactions
contemplated herein.

 

(n)                                 The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Subscription
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Subscription
Agreement and to enforce specifically the terms and provisions of this
Subscription Agreement, this being in addition to any other remedy to which such
party is entitled at law, in equity, in contract, in tort or otherwise.

 

(o)                                 THIS SUBSCRIPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD
OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER STATE. EACH PARTY
HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION
PURSUANT TO THIS

 

13

--------------------------------------------------------------------------------



 

SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

 

DEERFIELD PRIVATE DESIGN FUND IV, L.P.

 

By:

Deerfield Mgmt IV, L.P., General Partner

 

By:

J.E. Flynn Capital IV, LLC, General Partner

 

 

 

 

 

By

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

Date:

 

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, DFB Healthcare Acquisitions Corp. has accepted this
Subscription Agreement as of the date set forth below.

 

 

 

DFB HEALTHCARE ACQUISITIONS CORP.

 

 

 

 

 

By

/s/ Chris Wolfe

 

Name:

Chris Wolfe

 

Title:

Chief Financial Officer

 

 

 

 

Date:

 

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.                                    QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

1.                                      o                                    We
are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act).

 

B.                                    INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

1.                                      o                                    We
are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act. for one or more of the following reasons (Please check the
applicable subparagraphs):

 

o                                    We are a bank, as defined in Section
3(a)(2) of the Securities Act or any savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or a fiduciary capacity.

 

o                                    We are a broker or dealer registered under
Section 15 of the Securities Exchange Act of 1934, as amended.

 

o                                    We are an insurance company, as defined in
Section 2(13) of the Securities Act.

 

o                                    We are an investment company registered
under the Investment Company Act of 1940 or a business development company, as
defined in Section 2(a)(48) of that act.

 

o                                    We are a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958.

 

o                                    We are a plan established and maintained by
a state, its political subdivisions or any agency or instrumentality of a state
or its political subdivisions for the benefit of its employees, if the plan has
total assets in excess of $5 million.

 

o                                    We are an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, if
the investment decision is being made by a plan fiduciary, as defined in Section
3(21) of such act, and the plan fiduciary is either a bank, an insurance
company, or a registered investment adviser, or if the employee benefit plan has
total assets in excess of $5 million.

 

--------------------------------------------------------------------------------



 

o                                    We are a private business development
company, as defined in Section 202(a)(22) of the Investment Advisers Act of
1940.

 

o                                    We are a corporation, Massachusetts or
similar business trust, or partnership, or an organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended, that was not formed
for the specific purpose of acquiring the Securities, and that has total assets
in excess of $5 million.

 

o                                    We are a trust with total assets in excess
of $5 million not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) under the Securities Act.

 

o                                    We are an entity in which all of the equity
owners are accredited investors.

 

C.                                    AFFILIATE STATUS

(Please check the applicable box)

 

THE INVESTOR:

 

o                                    is:

 

o                                    is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by the Investor and constitutes a part of the
Subscription Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF

REGISTRATION RIGHTS AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of [·], 2019,
by and among (i) AdaptHealth Holdings LLC, a Delaware limited liability company
(the “Company”), (ii) AdaptHealth Holding Corporation, a Delaware corporation
(“Pubco”), (iii) each of the Persons listed on the Schedule of Investors
attached hereto as of the date hereof, and (iv) each of the other Persons set
forth from time to time on the Schedule of Investors who, at any time, own
securities of the Company or Pubco and enter into a joinder to this Agreement
agreeing to be bound by the terms hereof (each Person identified in the
foregoing (iii) and (iv), an “Investor” and, collectively, the “Investors”).
Unless otherwise provided in this Agreement, capitalized terms used herein shall
have the meanings set forth in Section 12 hereof.

 

WHEREAS, Pubco and certain of the Investors (the “Original Holders”) are parties
to that certain Registration Rights Agreement, dated as of February 15, 2018
(the “Prior Agreement”);

 

WHEREAS, the Original Holders currently hold an aggregate of 6,250,000 shares
(the “Founder Shares”) of Common Stock issued prior to Pubco’s initial public
offering;

 

WHEREAS, one of the Original Holders currently holds an aggregate of 4,333,333
warrants (the “Private Placement Warrants”) to purchase, at an exercise price of
$11.50 per share (subject to adjustment), shares of Common Stock;

 

WHEREAS, the Company and Pubco have entered into an Agreement and Plan of
Merger, dated as of July 8, 2019 (the “Merger Agreement”), pursuant to which, on
the date hereof, DFB Merger Sub LLC, a Delaware limited liability company, has
merged with and into the Company (the “Merger”), with the Company surviving the
Merger as a partially-owned subsidiary of Pubco;

 

WHEREAS, the Merger Agreement contemplates an “Up-C” structure such that,
following the Merger, certain Investors(1) will hold Common Units that will be
exchangeable for Common Stock of Pubco;

 

WHEREAS, in connection with the execution and delivery of the Merger Agreement,
Pubco and one of the Investors have entered into a Subscription Agreement, dated
as of July 8, 2019 (the “Subscription Agreement”), pursuant to which, on the
date hereof, such Investor has purchased an aggregate of [·] shares of Common
Stock (the “PIPE Shares”);

 

WHEREAS, the parties to the Prior Agreement desire to terminate the Prior
Agreement and to provide for the terms and conditions included herein and to
include the recipients of the other Registrable Securities identified herein.

 

--------------------------------------------------------------------------------

(1)  NTD: All holders of existing Company Common Units that will hold Surviving
Company Common Units or DFB Healthcare Common Stock following the closing shall
be entitled to sign this Agreement.

 

--------------------------------------------------------------------------------



 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1.                                      Resale Shelf Registration Rights.

 

(a)                                 Registration Statement Covering Resale of
Registrable Securities. Pubco shall use its reasonable best efforts to prepare
and file or cause to be prepared and filed with the Commission, no later than
thirty (30) days following the consummation of the Merger (the “Filing
Deadline”), a Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415 of the Securities Act registering the resale from
time to time by the Investors of all of the Registrable Securities held by the
Investors (the “Resale Shelf Registration Statement”). The Resale Shelf
Registration Statement shall be on Form S-3 (“Form S-3”) or, if Form S-3 is not
then available to Pubco, on Form S-1 or such other appropriate form permitting
Registration of such Registrable Securities for resale by such Investors. Pubco
shall use reasonable best efforts to cause the Resale Shelf Registration
Statement to be declared effective as soon as possible after filing, but in no
event later than the earlier of (i) sixty (60) days following the Filing
Deadline or (ii) ten (10) Business Days after the Commission notifies Pubco that
it will not review the Resale Shelf Registration Statement, if applicable (the
“Effectiveness Deadline”); provided, that the Effectiveness Deadline shall be
extended to ninety (90) days after the filing deadline if the Registration
Statement is reviewed by, and receives comments from, the Commission.  Once
effective, Pubco shall use reasonable best efforts to keep the Resale Shelf
Registration Statement continuously effective and to be supplemented and amended
to the extent necessary to ensure that such Registration Statement is available
or, if not available, to ensure that another Registration Statement is
available, under the Securities Act at all times until such date as all
Registrable Securities covered by the Shelf Resale Registration Statement have
been disposed of in accordance with the intended method(s) of distribution set
forth in such Registration Statement or such securities have been withdrawn (the
“Effectiveness Period”).  The Resale Shelf Registration Statement shall contain
a Prospectus in such form as to permit any Investor to sell such Registrable
Securities pursuant to Rule 415 under the Securities Act (or any successor or
similar provision adopted by the Commission then in effect) at any time
beginning on the effective date for such Registration Statement (subject to
lock-up restrictions provided in this Agreement and in the Lock-Up Agreements),
and shall provide that such Registrable Securities may be sold pursuant to any
method or combination of methods legally available to, and requested by, the
Investors.

 

(b)                                 Notwithstanding the registration obligations
set forth in this Section 1, in the event the Commission informs Pubco that all
of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, Pubco agrees to promptly (i) inform each of the holders
thereof and use its reasonable best efforts to file amendments to the Resale
Shelf Registration Statement as required by the Commission and/or (ii) withdraw
the Resale Shelf Registration Statement and file a new registration statement (a
“New Registration Statement”), on Form S-3, or if Form S-3 is not then available
to Pubco for such registration statement, on such other form available to
register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment or New Registration
Statement, Pubco shall be obligated to use its reasonable best efforts to
advocate with the Commission for the registration of all of the Registrable
Securities

 

2

--------------------------------------------------------------------------------



 

in accordance with any publicly-available written or oral guidance, comments,
requirements or requests of the Commission staff (the “SEC Guidance”), including
without limitation, the Manual of Publicly Available Telephone Interpretations
D.29. Notwithstanding any other provision of this Agreement, if any SEC Guidance
sets forth a limitation of the number of Registrable Securities permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that Pubco used diligent efforts to advocate with the Commission
for the registration of all or a greater number of Registrable Securities),
unless otherwise directed in writing by a holder as to its Registrable
Securities, the number of Registrable Securities to be registered on such
Registration Statement will be reduced on a pro rata basis based on the total
number of Registrable Securities held by the Investors, subject to a
determination by the Commission that certain Investors must be reduced first
based on the number of Registrable Securities held by such Investors.  In the
event Pubco amends the Resale Shelf Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above,
Pubco will use its reasonable best efforts to file with the Commission, as
promptly as allowed by Commission or SEC Guidance provided to Pubco or to
registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Resale Shelf Registration
Statement, as amended, or the New Registration Statement.

 

(c)                                  Registrations effected pursuant to this
Section 1 shall not be counted as Demand Registrations effected pursuant to
Section 2.

 

2.                                      Demand Registrations.

 

(a)                                 Requests for Registration. Subject to the
terms and conditions of this Agreement and of the Lock-Up Agreements, at any
time or from time to time, the holders of Registrable Securities may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-1 or any similar long-form registration statement
(“Long-Form Registrations”) or, if available, on Form S-3 (including a shelf
registration pursuant to Rule 415 under the Securities Act) or any similar
short-form registration statement, including an automatic shelf registration
statement (as defined in Rule 405) (an “Automatic Shelf Registration
Statement”), if available to Pubco (“Short-Form Registrations”) in accordance
with Section 2(b) and Section 2(c) below (such holders being referred to herein
as the “Initiating Investors” and all registrations requested by the Initiating
Investors being referred to herein as “Demand Registrations”). Each request for
a Demand Registration shall specify the approximate number of Registrable
Securities requested to be registered and the intended method of distribution.
Within five (5) Business Days after receipt of any such request, Pubco shall
give written notice of such requested registration to all other holders of
Registrable Securities and, subject to the terms and conditions set forth
herein, shall include in such registration (and in all related registrations and
qualifications under state blue sky laws or in compliance with other
registration requirements and in any related underwriting) all such Registrable
Securities with respect to which Pubco has received written requests for
inclusion therein within five (5) Business Days after the receipt of Pubco’s
notice. Each holder of Registrable Securities agrees that such holder shall
treat as confidential the receipt of the notice of Demand Registration and shall
not disclose or use the information contained in such notice of Demand
Registration without the prior written consent of

 

3

--------------------------------------------------------------------------------



 

Pubco until such time as the information contained therein is or becomes
available to the public generally, other than as a result of disclosure by the
holder in breach of the terms of this Agreement.

 

(b)                                 Long-Form Registrations. The Investors
holding a majority of the Registrable Securities may request one (1)
Long-Form Registration in which Pubco shall pay all Registration Expenses
whether or not any such Long-Form Registration has become effective; provided
that, Pubco shall not be obligated to effect, or to take any action to effect,
any Long-Form Registration unless the aggregate market price of the Registrable
Securities requested to be registered in such Long-Form Registration exceeds
$20,000,000 at the time of request; provided, further, that Pubco shall only be
obligated to effect, or take any action to effect, one (1)
Long-Form Registration. A registration shall not count as the sole permitted
Long-Form Registration until it has become effective and unless the holders of
Registrable Securities are able to register and sell at least 90% of the
Registrable Securities requested to be included in such registration; provided
that in any event Pubco shall pay all Registration Expenses in connection with
any registration initiated as a Long-Form Registration whether or not it has
become effective and whether or not such registration has counted as one of the
permitted Long-Form Registrations hereunder.

 

(c)                                  Short-Form Registrations. In addition to
the Long-Form Registration provided pursuant to Section 2(b), each of (i) the
Investors holding a majority of the Common Units not held by Pubco, (ii) the
Investors holding a majority of the Founder Shares and (iii) the Investors
holding a majority of the PIPE Shares shall be entitled to request an unlimited
number of Short-Form Registrations in which Pubco shall pay all Registration
Expenses whether or not any such Short-Form Registration has become effective;
provided, however, that Pubco shall not be obligated to effect any such
Short-Form Registration: (i) if the holders of Registrable Securities, together
with the holders of any other securities of Pubco entitled to inclusion in such
Short-Form Registration, propose to sell Registrable Securities with an
aggregate market price at the time of request of less than $5,000,000, or
(ii) if Pubco has, within the twelve (12) month period preceding the date of
such request, already effected three (3) Short-Form Registrations for the
holders of Registrable Securities requesting a Short-Form Registration pursuant
to this Section 2(c). Demand Registrations shall be Short-Form Registrations
whenever Pubco is permitted to use any applicable short form registration and if
the managing underwriters (if any) agree to the use of a
Short-Form Registration. For so long as Pubco is subject to the reporting
requirements of the Exchange Act, Pubco shall use its reasonable best efforts to
make Short-Form Registrations available for the offer and sale of Registrable
Securities. If Pubco is qualified to and, pursuant to the request of the holders
of a majority of the Registrable Securities, has filed with the Commission a
registration statement under the Securities Act on Form S-3 pursuant to Rule 415
(a “Shelf Registration”), then Pubco shall use its reasonable best efforts to
cause the Shelf Registration to be declared effective under the Securities Act
as soon as practicable after filing, and, if Pubco is a WKSI at the time of any
such request, to cause such Shelf Registration to be an Automatic Shelf
Registration Statement, and once effective, Pubco shall cause such Shelf
Registration to remain effective (including by filing a new Shelf Registration,
if necessary) for a period ending on the earlier of (i) the date on which all
Registrable Securities included in such registration have been sold or
distributed pursuant to the Shelf Registration or (ii) the date as of which all
of the Registrable Securities included in such registration are able to be sold
within a 90-day period in compliance with Rule 144 under the Securities Act. If
for any reason Pubco ceases to be a WKSI or becomes ineligible to utilize Form

 

4

--------------------------------------------------------------------------------



 

S-3, Pubco shall prepare and file with the Commission a registration statement
or registration statements on such form that is available for the sale of
Registrable Securities.

 

(d)                                 Shelf Takedowns. At any time when the Resale
Shelf Registration Statement or a Shelf Registration for the sale or
distribution by holders of Registrable Securities on a delayed or continuous
basis pursuant to Rule 415, including by way of an underwritten offering, block
sale or other distribution plan (each, a “Resale Shelf Registration”) is
effective and its use has not been otherwise suspended by Pubco in accordance
with the terms of Section 2(f) below, upon a written demand (a “Takedown
Demand”) by any Investor that is, in either case, a Shelf Participant holding
Registrable Securities at such time (the “Initiating Holder”), Pubco will
facilitate in the manner described in this Agreement a “takedown” of Registrable
Securities off of such Resale Shelf Registration (a “take down offering”) and
Pubco shall pay all Registration Expenses in connection therewith; provided that
Pubco will provide (x) in connection with any non-marketed underwritten takedown
offering (other than a Block Trade), at least two (2) Business Days’ notice of
such Takedown Demand to each holder of Registrable Securities (other than the
Initiating Holder) that is a Shelf Participant, (y) in connection with any Block
Trade initiated prior to the three (3) year anniversary of the consummation of
the Merger, notice of such Takedown Demand to each holder of Registrable
Securities (other than the Initiating Holder) that is a Shelf Participant no
later than noon Eastern time on the Business Day prior to the requested Takedown
Demand and (z) in connection with any marketed underwritten takedown offering,
at least five (5) Business Days’ notice of such Takedown Demand to each holder
of Registrable Securities (other than the Initiating Holder) that is a Shelf
Participant. In connection with (x) any non-marketed underwritten takedown
offering initiated prior to the three (3) year anniversary of the consummation
of the Merger and (y) any marketed underwritten takedown offering, if any Shelf
Participants entitled to receive a notice pursuant to the preceding sentence
request inclusion of their Registrable Securities (by notice to Pubco, which
notice must be received by Pubco no later than (A) in the case of a non-marketed
underwritten takedown offering (other than a Block Trade), the Business Day
following the date notice is given to such participant, (B) in the case of a
Block Trade, by 10:00 p.m. Eastern time on the date notice is given to such
participant and (C) in the case of a marketed underwritten takedown offering,
three (3) Business Days following the date notice is given to such participant),
the Initiating Holder and the other Shelf Participants that request inclusion of
their Registrable Securities shall be entitled to sell their Registrable
Securities in such offering. Each holder of Registrable Securities that is a
Shelf Participant agrees that such holder shall treat as confidential the
receipt of the notice of a Takedown Demand and shall not disclose or use the
information contained in such notice without the prior written consent of Pubco
until such time as the information contained therein is or becomes available to
the public generally, other than as a result of disclosure by the holder in
breach of the terms of this Agreement.

 

(e)                                  Priority on Demand Registrations and
Takedown Offerings. Pubco shall not include in any Demand Registration that is
an underwritten offering any securities that are not Registrable Securities
without the prior written consent of the managing underwriters and the holders
of a majority of the Registrable Securities then outstanding. If a Demand
Registration or a takedown offering is an underwritten offering and the managing
underwriters advise Pubco in writing that in their opinion the number of
Registrable Securities and, if permitted hereunder, other securities requested
to be included in such offering exceeds the number of Registrable Securities and
other securities, if any, which can be sold in an orderly manner in such
offering within a price

 

5

--------------------------------------------------------------------------------



 

range acceptable to the holders of a majority of the Registrable Securities held
by Initiating Investors, Pubco shall include in such offering prior to the
inclusion of any securities which are not Registrable Securities the Registrable
Securities requested to be included in such registration (pro rata among the
holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such holder).

 

(f)                                   Restrictions on Demand Registrations and
Takedown Offerings. Any demand for the filing of a registration statement or for
a registered offering (including a takedown offering) hereunder will be subject
to the constraints of any applicable lock-up arrangements to which any demanding
Investor is party, and any such demand must be deferred until such lock-up
arrangements no longer apply.

 

(i)                                     Pubco shall not be obligated to effect
any Demand Registration within 30 days prior to Pubco’s good faith estimate of
the date of filing of an underwritten public offering of Pubco’s securities and
for such a period of time after such a filing as the managing underwriters
request, provided that such period shall not exceed 90 days from the effective
date of any such underwritten public offering. Pubco may postpone, for up to 60
days from the date of the request (the “Suspension Period”), the filing or the
effectiveness of a registration statement for a Demand Registration or suspend
the use of a prospectus that is part of any Resale Shelf Registration (and
therefore suspend sales of the Registrable Securities included therein) by
providing written notice to the holders of Registrable Securities if the board
of directors of Pubco reasonably determines in good faith that the offer or sale
of Registrable Securities would be expected to have a material adverse effect on
any proposal or plan by Pubco or any subsidiary thereof to engage in any
material acquisition or disposition of assets or stock (other than in the
ordinary course of business) or any material merger, consolidation, tender
offer, recapitalization, reorganization or similar transaction or would require
Pubco to disclose any material nonpublic information which would reasonably be
likely to be detrimental to Pubco and its subsidiaries; provided that in such
event, the holders of Registrable Securities initially requesting such Demand
Registration or Takedown Demand shall be entitled to withdraw such request.
Pubco may delay or suspend the effectiveness of a Demand Registration or
takedown offering pursuant to this Section 2(f)(i) only once in any consecutive
twelve-month period; provided that, for the avoidance of doubt, Pubco may in any
event delay or suspend the effectiveness of Demand Registration or takedown
offering in the case of an event described under Section 5(g) to enable it to
comply with its obligations set forth in Section 5(f). Pubco may extend the
Suspension Period for an additional consecutive 60 days with the consent of the
Applicable Approving Party.

 

(ii)                                  In the case of an event that causes Pubco
to suspend the use of any Resale Shelf Registration as set forth in
Section 2(f)(i) or pursuant to Section 5(g) (a “Suspension Event”), Pubco shall
give a notice to the holders of Registrable Securities registered pursuant to
such Shelf Registration (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. A holder of Registrable Securities
shall not effect any sales of the Registrable Securities pursuant to such Resale
Shelf Registration (or such filings) at any time after it

 

6

--------------------------------------------------------------------------------



 

has received a Suspension Notice from Pubco and prior to receipt of an End of
Suspension Notice (as defined below). Each holder of Registrable Securities
agrees that such holder shall treat as confidential the receipt of the
Suspension Notice and shall not disclose or use the information contained in
such Suspension Notice without the prior written consent of Pubco until such
time as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by such holder in breach of the
terms of this Agreement. The holders of Registrable Securities may recommence
effecting sales of the Registrable Securities pursuant to the Resale Shelf
Registration (or such filings) following further written notice to such effect
(an “End of Suspension Notice”) from Pubco, which End of Suspension Notice shall
be given by Pubco to the holders of Registrable Securities and to such holders’
counsel, if any, promptly following the conclusion of any Suspension Event.

 

(iii)                               Notwithstanding any provision herein to the
contrary, if Pubco shall give a Suspension Notice with respect to any Resale
Shelf Registration pursuant to this Section 2(f), Pubco agrees that it shall
extend the period of time during which such Resale Shelf Registration shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the holders of the Suspension Notice to and
including the date of receipt by the holders of the End of Suspension Notice and
provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that Common Stock covered by such Resale
Shelf Registration are no longer Registrable Securities.

 

(g)                                  Selection of Underwriters. In connection
with any Demand Registration, the Applicable Approving Party shall have the
right to select the investment banker(s) and manager(s) to administer the
offering; provided that such selection shall be subject to the written consent
of Pubco, which consent will not be unreasonably withheld, conditioned or
delayed. If any takedown offering is an underwritten offering, the Applicable
Approving Party shall have the right to select the investment banker(s) and
manager(s) to administer such takedown offering. In each case, the Applicable
Approving Party shall have the right to approve the underwriting arrangements
with such investment banker(s) and manager(s) on behalf of all holders of
Registrable Securities participating in such offering. All Investors proposing
to distribute their securities through underwriting shall (together with Pubco
and the Company) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting.

 

(h)                                 Other Registration Rights. Pubco represents
and warrants to each holder of Registrable Securities that the registration
rights granted in this Agreement do not conflict with any other registration
rights granted by Pubco.  Except as provided in this Agreement, Pubco shall not
grant to any Persons the right to request Pubco to register any equity
securities of Pubco, or any securities, options or rights convertible or
exchangeable into or exercisable for such securities, without the prior written
consent of the holders of a majority of the Registrable Securities then
outstanding.

 

(i)                                     Revocation of Demand Notice or Takedown
Notice. At any time prior to the effective date of the registration statement
relating to a Demand Registration or the “pricing”

 

7

--------------------------------------------------------------------------------



 

of any offering relating to a Takedown Demand, the holders of Registrable
Securities that requested such Demand Registration or takedown offering may
revoke such request for a Demand Registration or takedown offering on behalf of
all holders of Registrable Securities participating in such Demand Registration
or takedown offering without liability to such holders of Registrable
Securities, in each case by providing written notice to Pubco.

 

3.                                      Piggyback Registrations.

 

(a)                                 Right to Piggyback. Whenever Pubco proposes
to register any of its securities under the Securities Act (other than
(i) pursuant to the Resale Shelf Registration Statement, (ii) pursuant to a
Demand Registration, (iii) pursuant to a Takedown Demand, (iv) in connection
with registrations on Form S-4 or S-8 promulgated by the Commission or any
successor forms, (v) a registration relating solely to employment benefit plans,
(vi) in connection with a registration the primary purpose of which is to
register debt securities, or (vii) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of Registrable Securities) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), Pubco shall give prompt written notice
to all holders of Registrable Securities of its intention to effect such a
Piggyback Registration and, subject to the terms of Sections 3(c) and
3(d) hereof, shall include in such Piggyback Registration (and in all related
registrations or qualifications under blue sky laws or in compliance with other
registration requirements and in any related underwriting) all Registrable
Securities with respect to which Pubco has received written requests for
inclusion therein within 10 business days after the delivery of Pubco’s notice;
provided that any such other holder may withdraw its request for inclusion at
any time prior to executing the underwriting agreement or, if none, prior to the
applicable registration statement becoming effective.

 

(b)                                 Piggyback Expenses. The Registration
Expenses of the holders of Registrable Securities shall be paid by Pubco in all
Piggyback Registrations, whether or not any such registration became effective.

 

(c)                                  Priority on Primary Registrations. If a
Piggyback Registration is an underwritten primary registration on behalf of
Pubco, and the managing underwriters advise Pubco in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number of securities which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, Pubco shall include in such registration
(i) first, the securities Pubco proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration by the Investors which,
in the opinion of such underwriters, can be sold, without any such adverse
effect (pro rata among the holders of such Registrable Securities on the basis
of the number of Registrable Securities owned by each such holder), and
(iii) third, other securities requested to be included in such registration
which, in the opinion of such underwriters, can be sold, without any such
adverse effect.

 

(d)                                 Priority on Secondary Registrations. If a
Piggyback Registration is an underwritten secondary registration on behalf of
holders of Pubco’s securities other than holders of Registrable Securities, and
the managing underwriters advise Pubco in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number

 

8

--------------------------------------------------------------------------------



 

of securities which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, Pubco shall include in such registration (i) first, the securities
requested to be included therein by the holders initially requesting such
registration, (ii) second, the Registrable Securities requested to be included
in such registration by the Investors which, in the opinion of such
underwriters, can be sold, without any such adverse effect (pro rata among the
holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such holder), and (iii) third, other securities
requested to be included in such registration which, in the opinion of such
underwriters, can be sold, without any such adverse effect.

 

(e)                                  Other Registrations. If Pubco has
previously filed a registration statement with respect to Registrable Securities
pursuant to Section 2 or pursuant to this Section 3, and if such previous
registration has not been withdrawn or abandoned, then Pubco shall not be
required to file or cause to be effected any other registration of any of its
equity securities or securities convertible or exchangeable into or exercisable
for its equity securities under the Securities Act (except on Form S-8 or any
successor form) at the request of any holder or holders of such securities until
a period of at least 90 days has elapsed from the effective date of such
previous registration.

 

(f)                                   Right to Terminate Registration. Pubco
shall have the right to terminate or withdraw any registration initiated by it
under this Section 3 whether or not any holder of Registrable Securities has
elected to include securities in such registration. The Registration Expenses of
such withdrawn registration shall be borne by Pubco in accordance with
Section 7.

 

4.                                      Agreements of Holders.

 

(a)                                 If required by the managing underwriter(s),
in connection with any underwritten Public Offering on or after the date hereof,
each holder that beneficially owns 1% or more of the outstanding Common Stock
shall enter into lock-up agreements with the managing underwriter(s) of such
underwritten Public Offering in such form as agreed to by such managing
underwriter(s).

 

(b)                                 The holders of Registrable Securities shall
use reasonable best efforts to provide such information as may reasonably be
requested by Pubco, or the managing underwriter, if any, in connection with the
preparation of any Registration Statement, including amendments and supplements
thereto, in order to effect the Registration Statement, including amendments and
supplements thereto, in order to effect the Registration of any Registrable
Securities under the Securities Act pursuant to Section 3 and in connection with
Pubco’s obligation to comply with federal and applicable state securities laws.

 

5.                                      Registration Procedures. In connection
with the Registration to be effected pursuant to the Resale Shelf Registration
Statement, and whenever the holders of Registrable Securities have requested
that any Registrable Securities be registered pursuant to this Agreement or have
initiated a takedown offering, Pubco shall use its reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
Pubco shall as expeditiously as reasonably possible:

 

9

--------------------------------------------------------------------------------



 

(a)                                 prepare in accordance with the Securities
Act and all applicable rules and regulations promulgated thereunder and file
with the Commission a registration statement, and all amendments and supplements
thereto and related prospectuses as may be necessary to comply with applicable
securities laws, with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become effective
(provided that at least five (5) Business Days before filing a registration
statement or prospectus or any amendments or supplements thereto, Pubco shall
furnish to counsel selected by the Applicable Approving Party copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);

 

(b)                                 notify each holder of Registrable Securities
of (A) the issuance by the Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by Pubco or its counsel of any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (C) the effectiveness of each registration
statement filed hereunder;

 

(c)                                  prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but not in any event before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 

(d)                                 furnish to each seller of Registrable
Securities thereunder such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus), each Free-Writing Prospectus
and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

 

(e)                                  during any period in which a prospectus is
required to be delivered under the Securities Act, promptly file all documents
required to be filed with the Commission, including pursuant to Sections 13(a),
13(c), 14 or 15(d) of the Securities Act;

 

(f)                                   use its reasonable best efforts to
register or qualify such Registrable Securities under such other securities or
blue sky laws of such jurisdictions as the lead underwriter or the Applicable
Approving Party reasonably requests and do any and all other acts and things
which may be reasonably necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such seller (provided that Pubco shall not be required to (i) qualify
generally to do business in any jurisdiction where it would

 

10

--------------------------------------------------------------------------------



 

not otherwise be required to qualify but for this Section 5(f), (ii) consent to
general service of process in any such jurisdiction or (iii) subject itself to
taxation in any such jurisdiction);

 

(g)                                  promptly notify in writing each seller of
such Registrable Securities (i) after it receives notice thereof, of the date
and time when such registration statement and each post-effective amendment
thereto has become effective or a prospectus or supplement to any prospectus
relating to a registration statement has been filed and when any registration or
qualification has become effective under a state securities or blue sky law or
any exemption thereunder has been obtained, (ii) after receipt thereof, of any
request by the Commission for the amendment or supplementing of such
registration statement or prospectus or for additional information, and (iii) at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such seller, Pubco promptly shall
prepare, file with the Commission and furnish to each such seller a reasonable
number of copies of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

 

(h)                                 cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by Pubco
are then listed and, if not so listed, to be listed on a securities exchange
and, without limiting the generality of the foregoing, to arrange for at least
two market makers to register as such with respect to such Registrable
Securities with FINRA;

 

(i)                                     provide a transfer agent and registrar
for all such Registrable Securities not later than the effective date of such
registration statement;

 

(j)                                    enter into and perform such customary
agreements (including underwriting agreements in customary form) and take all
such other actions as the Applicable Approving Party or the underwriters, if
any, reasonably request in order to expedite or facilitate the disposition of
such Registrable Securities (including, without limitation, effecting a stock
split or a combination of shares and preparing for and participating in such
number of “road shows”, investor presentations and marketing events as the
underwriters managing such offering may reasonably request);

 

(k)                                 make available for inspection by any seller
of Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate and business documents and properties of Pubco as
shall be necessary to enable them to exercise their due diligence
responsibility, and cause Pubco’s officers, managers, directors, employees,
agents, representatives and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;

 

(l)                                     take all reasonable actions to ensure
that any Free-Writing Prospectus utilized in connection with any Demand
Registration (including any Shelf Registration) or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed

 

11

--------------------------------------------------------------------------------



 

in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, shall not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading;

 

(m)                             otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the Commission;

 

(n)                                 permit any holder of Registrable Securities
who, in its good faith judgment (based on the advice of counsel), could
reasonably be expected to be deemed to be an underwriter or a controlling Person
of Pubco to participate in the preparation of such registration or comparable
statement and to require the insertion therein of material furnished to Pubco in
writing, which in the reasonable judgment of such holder and its counsel should
be included;

 

(o)                                 in the event of the issuance of any stop
order suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction, Pubco shall use its reasonable best efforts promptly
to obtain the withdrawal of such order;

 

(p)                                 use its reasonable best efforts to cause
such Registrable Securities covered by such registration statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the sellers thereof to consummate the disposition
of such Registrable Securities;

 

(q)                                 cooperate with the holders of Registrable
Securities covered by the registration statement and the managing underwriter or
agent, if any, to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legends) representing securities to be sold under
the registration statement and enable such securities to be in such
denominations and registered in such names as the managing underwriter, or
agent, if any, or such holders may request;

 

(r)                                    cooperate with each holder of Registrable
Securities covered by the registration statement and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

 

(s)                                   if such registration includes an
underwritten public offering, use its reasonable best efforts to obtain a cold
comfort letter from Pubco’s independent public accountants and addressed to the
underwriters, in customary form and covering such matters of the type
customarily covered by cold comfort letters as the underwriters in such
registration reasonably request;

 

(t)                                    provide a legal opinion of Pubco’s
outside counsel, dated the effective date of such registration statement (and,
if such registration includes an underwritten Public Offering, dated the date of
the closing under the underwriting agreement), with respect to the registration

 

12

--------------------------------------------------------------------------------



 

statement, each amendment and supplement thereto, the prospectus included
therein (including the preliminary prospectus) and such other documents relating
thereto in customary form and covering such matters of the type customarily
covered by legal opinions of such nature, which opinion shall be addressed to
the underwriters;

 

(u)                                 if Pubco files an Automatic Shelf
Registration Statement covering any Registrable Securities, use its reasonable
best efforts to remain a WKSI (and not become an ineligible issuer (as defined
in Rule 405)) during the period during which such Automatic Shelf Registration
Statement is required to remain effective;

 

(v)                                 if Pubco does not pay the filing fee
covering the Registrable Securities at the time an Automatic Shelf Registration
Statement is filed, pay such fee at such time or times as the Registrable
Securities are to be sold; and

 

(w)                               subject to the terms of Section 2(c) and
Section 2(d), if an Automatic Shelf Registration Statement has been outstanding
for at least three (3) years, at the end of the third year, refile a new
Automatic Shelf Registration Statement covering the Registrable Securities, and,
if at any time when Pubco is required to re-evaluate its WKSI status Pubco
determines that it is not a WKSI, use its reasonable best efforts to refile the
registration statement on Form S-3 and keep such registration statement
effective (including by filing a new Resale Shelf Registration or Shelf
Registration, if necessary) during the period throughout which such registration
statement is required to be kept effective.

 

6.                                      Termination of Rights. Notwithstanding
anything contained herein to the contrary, the right of any Investor to include
Registrable Securities in any Demand Registration or any Piggyback Registration
shall terminate on such date that such Investor (together with its affiliates)
beneficially owns less than 1% of the outstanding Common Stock and may sell all
of the Registrable Securities owned by such Investor pursuant to Rule 144 of the
Securities Act without any restrictions as to volume or the manner of sale or
otherwise; provided, however, that with respect to any Investor whose rights
have terminated pursuant to this Section 6, if following such a termination,
such Investor loses the ability to sell all of its Registrable Securities
pursuant to Rule 144 of the Securities Act without any restrictions as to volume
or the manner of sale or otherwise due to a change in interpretive guidance by
the Commission, then such Investor’s right to include Registrable Securities in
any Demand Registration or any Piggyback Registration shall be reinstated until
such time as the Investor is once again able to sell all of its Registrable
Securities pursuant to Rule 144 of the Securities Act without any restrictions
as to volume or the manner of sale or otherwise.

 

7.                                      Registration Expenses.

 

(a)                                 All expenses incident to Pubco’s performance
of or compliance with this Agreement, including, without limitation, all
registration, qualification and filing fees, listing fees, fees and expenses of
compliance with securities or blue sky laws, stock exchange rules and filings,
printing expenses, messenger and delivery expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for Pubco and all independent
certified public accountants, underwriters (excluding underwriting discounts and
commissions) and other Persons retained by Pubco (all such expenses being herein
called “Registration Expenses”), shall be borne by Pubco

 

13

--------------------------------------------------------------------------------



 

as provided in this Agreement and, for the avoidance of doubt, Pubco also shall
pay all of its internal expenses (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by
Pubco are then listed. Each Person that sells securities pursuant to a Demand
Registration, a Takedown Demand or Piggyback Registration hereunder shall bear
and pay all underwriting discounts and commissions and transfer taxes applicable
to the securities sold for such Person’s account.

 

(b)                                 Pubco shall reimburse the holders of
Registrable Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the Applicable Approving Party and one
local counsel (if necessary) for each applicable jurisdiction and chosen by the
applicable holder of Registrable Securities, in each case, for the purpose of
rendering a legal opinion on behalf of such holders in connection with any
underwritten Demand Registration, takedown offering or Piggyback Registration.

 

8.                                      Additional Payments Under Certain
Circumstances.

 

(a)                                 Payments (“Additional Payments”) with
respect to the shares of Common Stock included in the Registrable Securities
shall be assessed as follows if any of the following events occur (each such
event in clauses (i) through (ii) below being herein called a “Registration
Default”):

 

(i)                     the Resale Shelf Registration Statement has not been
declared effective by the Effectiveness Deadline; or

 

(ii)                  the Resale Shelf Registration Statement is declared
effective by the Commission but thereafter ceases to be effective prior to the
expiration of the Effectiveness Period (unless and except to the extent that
another Registration Statement covering the applicable Registrable Securities is
effective during the Effectiveness Period).

 

(b)                                 Additional Payments shall accrue on the
applicable Registrable Securities for each such day from and including the date
on which any such Registration Default occurs to but excluding the date on which
all such Registration Defaults have been cured at a rate of $0.05 per share
(subject to proportionate adjustment in the event of any stock split, reverse
stock split or other recapitalization) per month or portion thereof (on a 30/360
basis); provided, however, that the Company’s obligation to pay Additional
Payments extends only to any shares of Common Stock included in the Registrable
Securities that are affected by the Registration Default; and provided further
that Additional Payments shall in no event accrue on account of any Registrable
Securities during any period that such Registrable Securities may not be sold
pursuant to the terms of the Lock-Up Agreements or any other applicable lock-up
arrangements to which the applicable Investor is party. Other than the
obligation of payment of any Additional Payments in accordance with the terms
hereof, the Company will have no other liabilities for monetary damages with
respect to its registration obligations.  With respect to each Investor, the
Company’s obligations to pay Additional Payments remain in effect only so long
as the applicable shares of Common Stock held by the Investor are Registrable
Securities.  Notwithstanding anything to the contrary contained herein, (i) in
no event shall the aggregate of all Additional Payments payable by the

 

14

--------------------------------------------------------------------------------



 

Company hereunder on account of any share of Common Stock exceed $0.50 per share
(subject to proportionate adjustment in the event of any stock split, reverse
stock split or other recapitalization), (ii) no Additional Payments shall accrue
during any Suspension Period, (iii) a Registration Default shall be deemed not
to have occurred and be continuing, and no Additional Payments shall accrue as a
result thereof, if the Registration Default relates to any information supplied
or failed to be supplied by an Investor in relation to any Registration
Statement or the related Prospectus.  No Additional Payments shall be payable
(i) if as of the relevant Registration Default, the Registrable Securities may
be sold by the Investors without volume or manner of sale restrictions under
Rule 144, as determined by counsel to the Company pursuant to a written opinion
letter to such effect, addressed and reasonably acceptable to the Company’s
transfer agent or (ii) with respect to any period after the expiration of the
Effectiveness Period (it being understood that this clause shall not relieve the
Company of any Additional Payments accruing prior to the expiration of the
Effectiveness Period).

 

(c)                                  Any amounts of Additional Payments pursuant
to this Section 8 will be payable in cash in arrears on the last day of each
month following the date on which a Registration Default occurs. The amount of
Additional Payments will be determined on the basis of a 360-day year comprised
of twelve 30-day months, and the actual number of days on which Additional
Payments accrued during such period.

 

9.                                      Indemnification.

 

(a)                                 Pubco agrees to (i) indemnify and hold
harmless, to the fullest extent permitted by law, each Investor and their
respective officers, directors, members, partners, agents, affiliates and
employees and each Person who controls such Investor (within the meaning of the
Securities Act or the Exchange Act) against all losses, claims, actions,
damages, liabilities and expenses caused by (A) any untrue or alleged untrue
statement of material fact contained in any registration statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (B) any violation or
alleged violation by Pubco of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable to Pubco and relating to action or inaction required of Pubco in
connection with any such registration, qualification or compliance, and (ii) pay
to each Investor and their respective officers, directors, members, partners,
agents, affiliates and employees and each Person who controls such Investor
(within the meaning of the Securities Act or the Exchange Act), as incurred, any
legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, except insofar as the same are caused by or contained in any information
furnished in writing to Pubco or any managing underwriter by such Investor
expressly for use therein; provided, however, that the indemnity agreement
contained in this Section 9 shall not apply to amounts paid in settlement of any
such claim, loss, damage, liability or action if such settlement is effected
without the consent of Pubco (which consent shall not be unreasonably withheld,
conditioned or delayed), nor shall Pubco be liable in any such case for any such
claim, loss, damage, liability or action to the extent that it solely arises out
of or is based upon an untrue statement of any material fact contained in the
registration statement or omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading, in
each case to the extent that such untrue statement or alleged untrue statement
or omission or alleged omission was

 

15

--------------------------------------------------------------------------------



 

made in the registration statement, in reliance upon and in conformity with
written information furnished by such Investor expressly for use in connection
with such registration statement. In connection with an underwritten offering,
Pubco shall indemnify any underwriters or deemed underwriters, their officers
and directors and each Person who controls such underwriters (within the meaning
of the Securities Act or the Exchange Act) to the same extent as provided above
with respect to the indemnification of the holders of Registrable Securities.

 

(b)                                 In connection with any registration
statement in which a holder of Registrable Securities is participating, each
such holder shall furnish to Pubco in writing such information relating to such
holder as Pubco reasonably requests for use in connection with any such
registration statement or prospectus and, to the extent permitted by law, shall
indemnify Pubco, its officers, directors, employees, agents and representatives
and each Person who controls Pubco (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information so furnished in writing by such holder; provided
that the obligation to indemnify shall be individual, not joint and several, for
each holder and shall be limited to the net amount of proceeds actually received
by such holder from the sale of Registrable Securities pursuant to such
registration statement.

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give prompt notice shall not impair any Person’s right to indemnification
hereunder to the extent such failure has not materially prejudiced the
indemnifying party) and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld,
conditioned or delayed). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (as well as one local counsel for each
applicable jurisdiction) for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration, at the expense of the indemnifying party. No
indemnifying party, in the defense of such claim or litigation, shall, except
with the consent of each indemnified party, consent to the entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 

16

--------------------------------------------------------------------------------



 

(d)                                 Each party hereto agrees that, if for any
reason the indemnification provisions contemplated by Sections 9(a) or 9(b) are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages, liabilities or expenses (or actions in respect
thereof) referred to therein, then each indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact,
relates to information supplied by such indemnifying party or indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just or equitable if contribution pursuant to this
Section 9(d) were determined by pro rata allocation (even if the holders or any
underwriters or all of them were treated as one entity for such purpose) or by
any other method of allocation which does not take account of the equitable
considerations referred to in this Section 9(d). The amount paid or payable by
an indemnified party as a result of the losses, claims, damages, liabilities or
expenses (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or, except as provided in
Section 9(c), defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The sellers’ obligations in this Section 9(d) to
contribute shall be several in proportion to the amount of securities registered
by them and not joint and shall be limited to an amount equal to the net
proceeds actually received by such seller from the sale of Registrable
Securities effected pursuant to such registration.

 

(e)                                  The indemnification and contribution
provided for under this Agreement shall remain in full force and effect
regardless of any investigation made by or on behalf of the indemnified party or
any officer, director or controlling Person of such indemnified party and shall
survive the transfer of Registrable Securities and the termination or expiration
of this Agreement.

 

10.                               Participation in Underwritten Registrations.
No Person may participate in any registration hereunder which is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements (including, without limitation,
pursuant to any over-allotment or “green shoe” option requested by the
underwriters; provided that no holder of Registrable Securities shall be
required to sell more than the number of Registrable Securities such holder has
requested to include) and (b) completes and executes all questionnaires, powers
of attorney, custody agreements, stock powers, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided that no holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to Pubco or the underwriters (other than representations and
warranties regarding such holder, such holder’s title to the securities, such
Person’s authority to

 

17

--------------------------------------------------------------------------------



 

sell such securities and such holder’s intended method of distribution) or to
undertake any indemnification obligations to Pubco or the underwriters with
respect thereto that are materially more burdensome than those provided in
Section 9. Each holder of Registrable Securities shall execute and deliver such
other agreements as may be reasonably requested by Pubco and the lead managing
underwriter(s) that are consistent with such holder’s obligations under
Section 4, Section 5 and this Section 10 or that are necessary to give further
effect thereto. To the extent that any such agreement is entered into pursuant
to, and consistent with, Section 4 and this Section 10, the respective rights
and obligations created under such agreement shall supersede the respective
rights and obligations of the holders, Pubco and the underwriters created
pursuant to this Section 10.

 

11.                               Other Agreements.  Pubco shall file all
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the Commission thereunder and shall
take such further action as the Investors may reasonably request, all to the
extent required to enable such Persons to sell securities pursuant to
(a) Rule 144 adopted by the Commission under the Securities Act (as such
rule may be amended from time to time) or any similar rule or regulation
hereafter adopted by the Commission or (b) a registration statement on Form S-3
or any similar registration form hereafter adopted by the Commission. Upon
request, Pubco shall deliver to the Investors a written statement as to whether
it has complied with such requirements. Pubco shall at all times use its
reasonable best efforts to cause the securities so registered to continue to be
listed on one or more of the New York Stock Exchange, the American Stock
Exchange and the Nasdaq Stock Market.  Pubco shall use its best efforts to
facilitate and expedite transfers of Registrable Securities pursuant to
Rule 144, which efforts shall include timely notice to its transfer agent to
expedite such transfers of Registrable Securities.

 

12.                               Definitions.

 

(a)                                 “Applicable Approving Party” means the
holders of a majority of the Registrable Securities participating in the
applicable offering or, in the case of a Short-Form Registration effected
pursuant to Section 2.3(c), the holders of a majority of the type of Registrable
Securities that initiated such Short-Form Registration.

 

(b)                                 “Block Trade” means any non-marketed
underwritten takedown offering taking the form of a bought deal or block sale to
a financial institution.

 

(c)                                  “Business Day” means any day that is not a
Saturday or Sunday or a legal holiday in the state in which Pubco’s chief
executive office is located or in New York, NY.

 

(d)                                 “Capital Stock” means (i) with respect to
any Person that is a corporation, any and all shares, interests or equivalents
in capital stock of such corporation (whether voting or nonvoting and whether
common or preferred) and (ii) with respect to any Person that is not a
corporation, individual or governmental entity, any and all partnership,
membership, limited liability company or other equity interests of such Person
that confer on the holder thereof the right to receive a share of the profits
and losses of, or the distribution of assets of, the issuing Person, including
in each case any and all warrants, rights (including conversion and exchange
rights) and options to purchase any of the foregoing.

 

18

--------------------------------------------------------------------------------



 

(e)                                  “Commission” means the U.S. Securities and
Exchange Commission.

 

(f)                                   “Common Stock” means the Class A Common
Stock of Pubco, par value $0.0001 per share.

 

(g)                                  “Common Unit” has the meaning set forth in
the LLC Agreement.

 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time, or any successor federal law then in
force, together with all rules and regulations promulgated thereunder.

 

(i)                                     “FINRA” means the Financial Industry
Regulatory Authority.

 

(j)                                    “Free-Writing Prospectus” means a
free-writing prospectus, as defined in Rule 405 of the Securities Act.

 

(k)                                 “LLC Agreement” means the Fifth Amended and
Restated Limited Liability Company Agreement of the Company, dated as of or
about the date hereof, by and among the Company, Pubco and the other members of
the Company (as the same may be amended, supplemented or modified from time to
time in accordance with the terms thereof).

 

(l)                                     “Lock-Up Agreements” means those certain
Lock-Up Agreements, dated as of July 8, 2019, by and among Pubco, the Company,
and certain of the Persons listed on the Schedule of Investors attached hereto.

 

(m)                             “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization and a governmental
entity or any department, agency or political subdivision thereof.

 

(n)                                 “Prospectus” means the prospectus included
in any Registration Statement, as supplemented by any and all prospectus
supplements and as amended by any and all post-effective amendments and
including all material incorporated by reference in such prospectus.

 

(o)                                 “Public Offering” means any sale or
distribution by Pubco and/or holders of Registrable Securities to the public of
Common Stock pursuant to an offering registered under the Securities Act.

 

(p)                                 “Register,” “Registered” and “Registration”
mean a registration effected by preparing and filing a Registration Statement or
similar document in compliance with the requirements of the Securities Act, and
the applicable rules and regulations promulgated thereunder, and such
Registration Statement becoming effective.

 

(q)                                 “Registrable Securities” means (i) any
Common Stock issued with respect to or in exchange for any Common Units held by
the Investors, (ii) any Founder Shares held by the Investors, (iii) any Private
Placement Warrants (or underlying securities) held by the Investors, (iv) any
PIPE Shares held by the Investors (v) any Common Stock issued to an Investor
pursuant to the terms of the Merger Agreement or (vi) any Common Stock issued or
issuable with respect

 

19

--------------------------------------------------------------------------------



 

to the securities referred to in the preceding clauses (i) through (v) by way of
a stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when they have been sold or distributed to the public pursuant to an
offering registered under the Securities Act or sold to the public through a
broker, dealer or market maker in compliance with Rule 144 following the
consummation of the Merger or repurchased by Pubco or any of its subsidiaries.
For purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities, and the Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire directly or indirectly
such Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Registrable Securities hereunder; provided a holder of
Registrable Securities may only request that Registrable Securities in the form
of Common Stock be registered pursuant to this Agreement.

 

(r)                                    “Registration Statement” means any
registration statement filed by Pubco with the Commission in compliance with the
Securities Act and the rules and regulations promulgated thereunder for a public
offering and sale of Common Stock or Registrable Securities, including the
Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement (other than a registration statement on Form S-4 or Form S-8, or their
successors).

 

(s)                                   “Rule 144”, “Rule 158”, “Rule 405”,
“Rule 415” and “Rule 430B” mean, in each case, such rule promulgated under the
Securities Act (or any successor provision) by the Commission, as the same shall
be amended from time to time, or any successor rule then in force.

 

(t)                                    “Securities Act” means the Securities Act
of 1933, as amended from time to time, or any successor federal law then in
force, together with all rules and regulations promulgated thereunder.

 

(u)                                 “Shelf Participant” means any holder of
Registrable Securities listed as a potential selling stockholder in connection
with the Resale Shelf Registration Statement or the Shelf Registration or any
such holder that could be added to such Resale Shelf Registration Statement or
Shelf Registration without the need for a post-effective amendment thereto or
added by means of an automatic post-effective amendment thereto.

 

(v)                                 “WKSI” means a “well-known seasoned issuer”
as defined under Rule 405.

 

13.                               Miscellaneous.

 

(a)                                 No Inconsistent Agreements. Neither the
Company nor Pubco shall hereafter enter into any agreement with respect to its
securities which is inconsistent with or violates or in any way impairs the
rights granted to the Investors in this Agreement.

 

20

--------------------------------------------------------------------------------



 

(b)                                 Entire Agreement. This Agreement constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements, understandings, negotiations and
discussions among the parties hereto, written or oral, with respect to the
subject matter hereof, including without limitation the Prior Agreement.

 

(c)                                  Remedies. Any Person having rights under
any provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages
caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages would not be an adequate remedy for any breach of
the provisions of this Agreement and that, in addition to any other rights and
remedies existing in its favor, any party shall be entitled to specific
performance and/or other injunctive relief from any court of law or equity of
competent jurisdiction (without posting any bond or other security) in order to
enforce or prevent violation of the provisions of this Agreement.

 

(d)                                 Amendments and Waivers. Except as otherwise
provided herein, the provisions of this Agreement may be amended or waived only
with the prior written consent of Pubco and the holders of a majority of the
Registrable Securities then outstanding; provided, that no amendment may
materially and disproportionately adversely affect the rights of any holder of
Registrable Securities compared to other holders of Registrable Securities
without the consent of such adversely affected holder; and provided further,
that the definition of “Effectiveness Period” and Section 8 (Additional Payments
Under Certain Circumstances) may not be amended without the prior written
consent of Deerfield Private Design Fund IV, L.P. Any amendment or waiver
effected in accordance with this Section 13(d) shall be binding upon each
Investor, Pubco and the Company. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

(e)                                  Successors and Assigns. All covenants and
agreements in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto whether so expressed or not. In addition, whether or not any
express assignment has been made, the provisions of this Agreement which are for
the benefit of purchasers or holders of Registrable Securities are also for the
benefit of, and enforceable by, any subsequent holder of Registrable Securities.

 

(f)                                   Severability. Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid, illegal or unenforceable in any respect
under any applicable law, such provision shall be ineffective only to the extent
of such prohibition, invalidity, illegality or unenforceability, without
invalidating the remainder of this Agreement.

 

(g)                                  Counterparts. This Agreement may be
executed simultaneously in counterparts (including by means of telecopied,
facsimile or portable data format (PDF) signature pages), any one of which need
not contain the signatures of more than one party, but all such counterparts
taken together shall constitute one and the same Agreement.

 

21

--------------------------------------------------------------------------------



 

(h)                                 Descriptive Headings; Interpretation. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement. The use of the word “including” herein
shall mean “including without limitation.”

 

(i)                                     Governing Law; Jurisdiction. All issues
and questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the exhibits and schedules hereto shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any Delaware Chancery Court, or if such court does not have subject
matter jurisdiction, any court of the United States located in the State of
Delaware.  Each of the parties hereby irrevocably consents to the jurisdiction
of such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

 

(j)                                    Notices. All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be given (and shall be deemed to
have been duly given upon receipt) by delivery in person, by or email or by
registered or certified mail (postage prepaid, return receipt requested) to each
Investor at the address indicated on the Schedule of Investors attached hereto
and to Pubco and the Company at the addresses indicated below (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section 13(j)):

 

if to Pubco:

 

AdaptHealth Holding Corporation
780 Third Avenue

New York, New York 10017
Telephone: (212) 551-1600
Attention:                 Chris Wolfe
Email:                                    chris.wolfe@dfbhealthcare.com

 

with a copy to:

 

Greenberg Traurig, LLP
200 Park Avenue
New York, New York  10166

Facsimile No.:  (212) 801-6400

Telephone No.: (212) 801-9200

 

22

--------------------------------------------------------------------------------



 

Attention: Alan I. Annex, Esq.

Email:            annexa@gtlaw.com

 

if to the Company:

 

AdaptHealth Holdings, LLC

122 Mill Road, Suite A130

Phoenixville, Pennsylvania 19460

Attention: Luke McGee

Email: luke.mcgee@adapthealth.com

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Steven J. Gartner and Michael E. Brandt

Facsimile: (212) 728-8111

Email:            sgartner@willkie.com and mbrandt@willkie.com

 

(k)                                 Mutual Waiver of Jury Trial. As a
specifically bargained inducement for each of the parties to enter into this
Agreement (with each party having had opportunity to consult counsel), each
party hereto expressly and irrevocably waives the right to trial by jury in any
lawsuit or legal proceeding relating to or arising in any way from this
Agreement or the transactions contemplated herein, and any lawsuit or legal
proceeding relating to or arising in any way to this Agreement or the
transactions contemplated herein shall be tried in a court of competent
jurisdiction by a judge sitting without a jury.

 

(l)                                     No Strict Construction. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

* * * * *

 

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

ADAPTHEALTH HOLDINGS LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PUBCO:

 

 

 

ADAPTHEALTH HOLDING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INVESTORS:

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------



 

SCHEDULE OF INVESTORS

 

Name and Address

 

[           ]

 

25

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of (as the same may hereafter be amended,
the “Registration Rights Agreement”), among AdaptHealth Holdings Corporation, a
Delaware corporation, AdaptHealth Holdings LLC, a Delaware limited liability
company (the “Company”), and the other persons named as parties therein.

 

By executing and delivering this Joinder to Pubco, the undersigned hereby agrees
to become a party to, to be bound by, and to comply with the provisions of the
Registration Rights Agreement as a holder of Registrable Securities in the same
manner as if the undersigned were an original signatory to the Registration
Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
    day of              , 20  .

 

 

INVESTOR:

 

 

 

[·]

 

 

 

By:

 

 

Its:

 

 

 

 

Address for Notices:

 

 

 

[·]

 

[·]

 

[·]

 

[·]

 

 

 

Agreed and Accepted as of

 

 

 

 

 

ADAPTHEALTH HOLDINGS LLC

 

 

 

 

 

By:

 

 

Its:

 

 

26

--------------------------------------------------------------------------------